Citation Nr: 1448700	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral elbow disability, claimed as locking of the elbows.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for a bilateral knee disability, claimed as locking of the knees.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for chest pains.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for gastrointestinal disability, including frequent bowel movements.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for left and right leg numbness, to include as due to a back disability.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and undifferentiated somatoform disorder.

12.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In August 2012, the Board remanded all of the issues on appeal for further development.  With regard to the issue of service connection for tinnitus and hypertension, no further action to ensure compliance with the Board's August 2012 remand directives is required.  However, with regard to the remaining claims on appeal, further action to ensure compliance with the Board's August 2012 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  As the medical evidence demonstrates that the Veteran has been diagnosed as having additional mental disorder, including undifferentiated somatoform disorder, the issue of entitlement to service connection for depression is restated as on the title page of this decision.

The issue of entitlement to service connection for a pulmonary condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2012 report of general information.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral locking of the elbows; a back disability; a bilateral knee disability; bilateral hearing loss; a disability manifested by chest pains; a gastrointestinal disability; a headache disorder; left and right leg numbness; an acquired psychiatric disability, to include depression and undifferentiated somatoform disorder, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran's tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 

2.  The evidence does not demonstrate any diagnosed hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.303 (2014).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claim for service connection for tinnitus is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  Regarding the claim for service connection for hypertension, VA has met its duty to notify and assist the Veteran in this case.  In an October 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, Board hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in November 2009 and October 2012.  The Board finds the October 2012 VA examination regarding hypertension is thorough and adequate and provides a sound basis upon which to base a decision with regard to that claim.  The October 2012 VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  According to a December 2012 correspondence, the examiner indicated that the claim's file was reviewed.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the 2012 regarding the claim for hypertension. 

The issue of entitlement to service connection for hypertension was previously remanded by the Board in August 2012 to obtain VA treatment and examination reports.  This was accomplished, and the claim were readjudicated in an January 2013 supplemental statement of the case.  The Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection Analysis

Tinnitus

The Veteran asserts that he has experienced ringing in his ears since service in 1994.  During the October 2012 VA examination, the Veteran reported that he was exposed to weapons fire while deployed in Desert Storm.  He denied any occupational or recreational noise exposure.  He stated that his tinnitus began in 1994, occurs about once a week, and lasts 20 to 30 seconds.

However, service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.  Indeed, the separation examination did not document any hearing problems, and the 1994 Report of Medical History, signed by the Veteran, denied any hearing loss or ear, nose, or throat trouble.  The report also included the Veteran's statement that he was in "good health."

Post-service, the Veteran filed a claim for service connection for tinnitus in 2009, over fifteen years after separation.  The earliest medical evidence of record since discharge reflecting a diagnosis of tinnitus in the October 2012 VA examination report.

In January 2009, a VA audio examination was conducted.  At that time, the Veteran  reported that he had always had tinnitus.  He further stated that his tinnitus was bilateral, recurrent, and occurred once a month lasting 5 to 10 seconds.  The examiner indicated that the Veteran's description did not meet the clinical definition of pathological tinnitus, however no opinion was provided regarding whether the Veteran's reported tinnitus was related to service.  

In the October 2012 VA examination report, the VA audiologist opined that tinnitus was less likely than not related to service, because there was no threshold shift during service.  However, the record reflects that significant threshold shifts were noted on audiograms conducted in September and October 1992.  The Board finds that the October 2012 VA examination report is inadequate because it is based on an inaccurate factual predicate. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The 2012 VA examiner also indicated that the Veteran's tinnitus may have existed prior to service.  In this regard, at the time of the September 1989 enlistment examination, the clinical evaluation of the ears was normal, and no diagnosis tinnitus was noted.  Therefore, no pre-existing tinnitus was noted at entry and the Veteran is presumed sound at entrance.

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has reported in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  In this regard, the Board has not overlooked that the Veteran did not have a current complaint of tinnitus at the 2009 VA examination.  However, the Board emphasizes that tinnitus is a rare type of disability that may be established on the basis of lay evidence. See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, whether the Veteran had a current complain of tinnitus at one moment in time is not dispositive in deciding the claim.  Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.  No probative opinion to the contrary is of record.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49. 

Hypertension

The Veteran's service treatment records do not reflect any complaint of, or treatment for hypertension and he specifically denied any high or low blood pressure at the time of his separation from service. 

Although he was evaluated for hypertension at the 2009 and 2012 VA examinations, the examiners stated that the Veteran has not been diagnosed with hypertension.  The claims file reflects that the Veteran's blood pressure was measured during the VA examinations and in the VA treatment records, but he was never diagnosed with hypertension.  Although the Veteran has claimed entitlement to service connection for hypertension, the 2012 VA examination report states that the Veteran stated he never had high blood pressure and was never treated or diagnosed with high blood pressure.

In addition, any lay contentions as to a hypertension do not constitute competent evidence of such disability - as hypertension is not readily observable, and the Veteran has not shown that he possesses any medical training or expertise, he is not competent to provide a diagnosis or an opinion as to etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).

In the absence of disability, service connection for the claimed hypertension must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 

Service connection for hypertension is denied.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's remaining claims for service connection.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Pursuant to the August 2012 Board Remand, the Veteran was afforded a VA examinations in October 2012.  When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2012 Board Remand specifically ordered the examiners to provide an opinions as to "whether it is at least as likely as not that the Veteran has any current left and right elbow disability, back disability, left and right knee disability, bilateral hearing loss, disability manifested by chest pains, gastrointestinal disability, headaches, left and right leg numbness, depression, and insomnia that had its onset in service or is otherwise related to his active military service."  For the reasons stated below, the Board finds that the opinions are either inadequate or an addendum is required. 

Headaches and Gastrointestinal disability

The October 2012 examiner noted that the Veteran's headaches and diarrhea were less likely than not etiologically related to Gulf War service.  The rationale reflects consideration of deployment to the Gulf War.  However, although the Veteran was stationed in Southwest Asia during his active service, his active service also includes time not spent in Southwest Asia.  The examiner did not provide any additional rationale other than the absence of diarrhea and headaches noted in service and the Veteran's normal examination with respect to those organ systems noted at separation from service.  Specifically, it was not discussed why any absence of headaches/diarrhea at service separation would preclude a relationship between a later onset of those disabilities and any in-service event.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the August 2012 Board Remand and an adequate medical opinion accompanied by a complete rationale which considers the Veteran's entire period of active duty.


Hearing loss 

On VA examination in October 2012, the VA examiner indicated that the Veteran has bilateral sensorineural hearing loss.  The VA audiologist determined that hearing loss was less likely than not related to service because there was no threshold shift between the Veteran's induction and separation examinations.  Although the examiner indicated that the record was reviewed, it is unclear whether the examiner considered the threshold shifts noted in the 1992 service audiograms, as well as the report of mild bilateral hearing loss in the January 1994 separation examination.  Thus, the claims file should be forwarded to the October 2012 VA audiology examiner to provide an addendum opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

An acquired psychiatric disorder to include depression and undifferentiated somatoform disorder, and insomnia

Regarding the Veteran's claim for depression and insomnia, as noted above, the Veteran's claim for depression has been expanded to an acquired psychiatric disability to include depression and somatoform disorder.  No opinion has been provided whether the Veteran's somatoform disorder is related to his active duty service.  Thus, an addendum opinion is warranted to address whether the Veteran's currently diagnosed somatoform disorder is related to service.

Additionally, in a January 2010 VA treatment report, the examiner noted an impression of depressive disorder not otherwise specified versus substance induced mood disorder.  Thus, an addendum opinion is needed to address whether any depressive disorder noted during the appeal period is related to service.

Chronic sleep impairment was listed as a symptom of the Veteran's mental disorder diagnoses.  The examiner must address the diagnosis of chronic sleep impairment and provide an explanation as to whether this is a separate disability or part and parcel of his undifferentiated somatoform disorder or any other diagnosed psychiatric disorder.  If it is a separate disability, the examiner should provide an opinion as to whether the Veteran's chronic sleep impairment is related to service.

Disability manifested by chest pain, Bilateral elbow disability, claimed as locking of the elbows, Back disability, Bilateral knee disabilities, and Left and right leg numbness, to include as due to a back disability

Claims are inextricably intertwined where the adjudication of one claim could have a significant impact upon the adjudication of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.)  

According to the October 2012 VA examination, the Veteran's diagnoses include lumbar myofascial syndrome, bilateral myofascial syndrome of the elbows,  and bilateral knee myofascial syndrome.  The 2012 VA examiner noted that the Veteran's back, knee, and elbow conditions are certainly exacerbated by his somatoform disorder.  It was also stated that the Veteran's chest pain was related to the somatoform disorder.  The claims for service connection for a disability manifested as chest pain, bilateral disability, claimed as locking of the elbows, back disability, right and left knee disabilities, and left and right leg numbness, to include as due to a back disability, are inextricably intertwined with the issue of service connection for an acquired psychiatric disability to include depression and undifferentiated somatoform disorder.  As such, these issues are remanded for adjudication by the AOJ after the AOJ adjudicates the service connection for an acquired psychiatric disability to include undifferentiated somatoform disorder and depression.

In addition, regarding the claimed back disability and left and right leg numbness, to include as due to a back disability, according to February 2010 VA treatment report, a chiropractor noted that the Veteran had lumbar degenerative disc disease and degenerative joint disease.  The Veteran also reported numbness and tingling in both upper and lower extremities at that time.  The 2012 VA examiner did not address any diagnoses regarding degenerative joint or disc disease or lower extremity numbness.  Thus, an addendum opinion is needed to address whether these diagnoses noted during the appeal period are related to service.  The claim for service connection for left and right leg numbness, to include as due to a back disability is inextricably intertwined with the issue of service connection for a back disability.  As such, this issue is remanded for adjudication by the AOJ after the AOJ adjudicates the service connection for a back disability.

Finally, the most recent VA treatment records associated with the claims file are dated in January 2013.  Updated records, dated from January 2013 to the present, from the VA Medical Center (VAMC) in Dallas, Texas, and all associated VA Outpatient Clinics must be obtained and associated with the claims file or electronic record. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private or VA treatment for the claimed disabilities since January 2013, the date of the most recent VA treatment records in the claims file.  Any necessary authorization for the release of records should be obtained from the records and any records identified should be requested.  Obtain and associate with the record any identified private treatment records and all outstanding VA treatment records dated from January 2013 to the present, from the VA Medical Center (VAMC) in Dallas, Texas and all associated VA Outpatient Clinics.

2.  Refer the Veteran's entire record to the VA examiners who performed the Veteran's October 2012 VA examinations, or a suitable substitute.  A copy of this remand must also be provided to the examiner(s) and the examination report should reflect review of these items.  A new examination is not required unless deemed to be necessary by the assigned examiner(s). 

The examiner(s) must answer the following questions:

(a).  Is it at least as likely as that any currently diagnosed headache disorder had its onset in service, or is related to any in-service disease, event, or injury? 

(b).  Is it at least as likely as not that any currently diagnosed gastrointestinal disability had onset in service, or is related to any in-service disease, event, or injury?

(c).  Is it at least as likely as not that any currently diagnosed hearing loss had onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

The examiner must consider the Veteran's 1992 in-service audiograms reflecting significant threshold shifts.

(d).  Identify all psychiatric disabilities present during the appeal period.

i.  For each psychiatric disability identified in part (d), provide an opinion concerning whether such at least as likely as not had its onset during active service or is related to any in-service disease, event, or injury. 

ii.  If depressive disorder is determined to not have been present during the appeal period, please reconcile such findings with the January 2011 VA treatment report noting this impression.

iii.  The examiner must provide an explanation as to whether insomnia or chronic sleep impairment is a separate disability or part and parcel of his psychiatric disorder.  If it is a separate disability, the examiner should provide an opinion as to whether it is at least as likely as not that the separate disorder had its onset in active service or was caused by or otherwise related to service.

iv.  The examiner must express an opinion as to whether it is at least as likely as not that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

(e).  If it is determined that the Veteran has somatoform disorder which was caused or aggravated by service, provide an opinion concerning whether any disability manifested by chest pain, and /or any elbow, knee, or back disability identified is at least as likely as not caused by a somatoform disorder. 

(f).  If it is determined that the Veteran has a somatoform disorder which was caused or aggravated by service, provide an opinion concerning whether disability manifested by chest pain, and /or any elbow, knee, or back disability identified is at least as likely as not aggravated by a somatoform disorder. 

(g).  For any back disability not shown to be caused or aggravated by a psychiatric disability, is it at least as likely as that such currently diagnosed back disability had its onset in service or is related to any in-service disease, event, or injury? 

(h).  Does the Veteran currently have any arthritis disabilities affecting his back? 

(i).  If the answer to (h) is yes, is it at least as likely as not that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

If arthritis is determined to not have been present during the appeal period, please reconcile such findings with the evidence of record noting this diagnosis.

The examiner must also consider the post-service medical evidence of record which demonstrates the Veteran's low back diagnoses of degenerative disc disease and degenerative joint disease. 

(j).  If it is determined that the Veteran has a back disability which was caused or aggravated by service, provide an opinion concerning whether any left or right leg numbness identified is at least as likely as not caused or aggravated by a back disability. 

(k).  If the answer to (j) is no, is it at least as likely as that any currently diagnosed right or left leg numbness had its onset in service or is related to any in-service disease, event, or injury.

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Then readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


